Case 18-10643-elf   Doc 175-2 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                     Exhibit B: Trial Modification Page 1 of 7




                         Exhibit“B”
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
Case 18-10643-elf   Doc 175-2 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                     Exhibit B: Trial Modification Page 2 of 7
Case 18-10643-elf   Doc 175-2 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                     Exhibit B: Trial Modification Page 3 of 7
Case 18-10643-elf   Doc 175-2 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                     Exhibit B: Trial Modification Page 4 of 7
Case 18-10643-elf   Doc 175-2 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                     Exhibit B: Trial Modification Page 5 of 7
Case 18-10643-elf   Doc 175-2 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                     Exhibit B: Trial Modification Page 6 of 7
Case 18-10643-elf   Doc 175-2 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                     Exhibit B: Trial Modification Page 7 of 7
